MEMORANDUM**
Koshin Hiratani appeals pro se the district court’s order denying, pursuant to a vexatious litigant order, leave to file his complaint. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion. See Moy v. United States, 906 F.2d 467, 469 (9th Cir.1990). We affirm.
This court previously affirmed the district court’s imposition of a vexatious litigant order barring Hiratani from filing further actions based on alleged illegal wiretapping. See Hiratani v. United States Dep’t. of Treasury, No. 93-56504, 1994 WL 379105 (9th Cir. July 20, 1994), unpublished memorandum disposition.
This court also twice affirmed district court orders denying leave to file the present complaint. See Hiratani v. United States Dep’t. of Treasury, No. 99-55490, 2000 WL 554474 (9th Cir. May 5, 2000), unpublished memorandum disposition; Hiratani v. United States Dep’t. of Treasury, No. 00-56375 (9th Cir. Apr. 13, 2001), unpublished summary affirmance. Once again, the district court did not abuse its discretion in denying Hiratani’s application for leave to file a complaint containing *261the same allegations upon which the vexatious litigant order was based.
We deny Hiratani’s motion for appointment of counsel. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.